EXHIBIT 10.1

 
FIRST SUPPLEMENTAL INDENTURE
 
This First Supplemental Indenture, dated as of March 10, 2010 (this
“Supplemental Indenture” or “Guarantee”), among Stewart & Stevenson LLC, a
Delaware limited liability company (the “Company”), Stewart & Stevenson
Manufacturing Technologies LLC, a Delaware limited liability company (the
“Guarantor”), and Wells Fargo Bank, National Association, as Trustee under the
Indenture referred to below.
 
W I T N E S SE T H:
 
WHEREAS, the Company, Stewart & Stevenson Corp., a Delaware corporation
(together with the Company, the “Issuers”), the Subsidiary Guarantors party
thereto and the Trustee have heretofore executed and delivered an Indenture,
dated as of July 6, 2006 (the “Indenture”), providing for the issuance of 10%
Senior Notes due 2014 of the Issuers (the “Securities”);
 
WHEREAS, Section 3.11 of the Indenture provides that the Company is required to
cause each Domestic Subsidiary or Foreign Subsidiary that is neither a CFC nor
directly or indirectly owned by a CFC and that is created or acquired by the
Company to execute and deliver to the Trustee a Subsidiary Guarantee pursuant to
which such Subsidiary Guarantor in a supplemental Indenture will unconditionally
Guarantee, on a joint and several basis with the other Subsidiary Guarantors,
the full and prompt payment of the principal of, premium, if any, and interest
on the Securities on a senior basis; and
 
WHEREAS, pursuant to Section 9.1 of the Indenture, the Company, the Guarantor
and the Trustee are authorized to execute and deliver this Supplemental
Indenture to amend or supplement the Indenture, without the consent of any
Securityholder;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Guarantor and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Securities as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.1  Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “Holders” in this Guarantee shall refer to
the term “Holders” as defined in the Indenture and the Trustee acting on behalf
or for the benefit of such Holders.  The words “herein,” “hereof” and “hereby”
and other words of similar import used in this Supplemental Indenture refer to
this Supplemental Indenture as a whole and not to any particular section hereof.
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE II
 
Agreement to be Bound; Guarantee
 
SECTION 2.1  Agreement to be Bound.  The Guarantor hereby becomes a party to the
Indenture as a Subsidiary Guarantor and as such will have all of the rights and
be subject to all of the obligations and agreements of a Subsidiary Guarantor
under the Indenture.  The Guarantor agrees to be bound by all of the provisions
of the Indenture applicable to a Subsidiary Guarantor and to perform all of the
obligations and agreements of a Subsidiary Guarantor under the Indenture.
 
SECTION 2.2  Guarantee.  The Guarantor agrees, on a joint and several basis with
all the existing Subsidiary Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Securities and the Trustee the
Guarantor Obligations pursuant to Article X of the Indenture on a senior basis.
 
ARTICLE III
 
Miscellaneous
 
SECTION 3.1  Notices.  All notices and other communications to the Guarantor
shall be given as provided in the Indenture to the Guarantor, at its address set
forth below, with a copy to the Issuers as provided in the Indenture for notices
to the Issuers.
 
SECTION 3.2  Parties.  Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
Holders and the Trustee, any legal or equitable right, remedy or claim under or
in respect of this Supplemental Indenture or the Indenture or any provision
herein or therein contained.
 
SECTION 3.3  Governing Law.  This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.
 
SECTION 3.4  Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.  The
Trustee makes no representation or warranty as to the validity or sufficiency of
this Supplemental Indenture.
 
SECTION 3.5  Counterparts.  The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.
 
SECTION 3.6  Headings.  The headings of the Articles and the Sections in this
Guarantee are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.
 

 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.
 

 
STEWART & STEVENSON LLC
By:         /s/ Hushang
Ansary                                                       
Name:  Hushang
Ansary                                                               
Title:
Chairman                                                                              
 
 
 
 
STEWART & STEVENSON MANUFACTURING TECHNOLOGIES LLC
By: Stewart & Stevenson LLC, its sole member
By:         /s/ Hushang
Ansary                                                       
Name:  Hushang
Ansary                                                               
Title:  Chairman                                                                     
         
 






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
By:         /s/ Lynn M.
Steiner                                                       
Name:  Lynn M.
Steiner                                                               
Title:  Vice President                        
                                           
 






 
 
3

--------------------------------------------------------------------------------

 
